Citation Nr: 0731920	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  98-08 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a back disorder for 
purposes of accrued benefits.

2.  Entitlement to service connection for defective hearing 
for purposes of accrued benefits.

3.  Entitlement to service connection for tinnitus for 
purposes of accrued benefits.

4.  Entitlement to service connection for a kidney disorder 
as a result of exposure to ionizing radiation for purposes of 
accrued benefits.

5.  Entitlement to service connection for a respiratory 
disorder, including a lung disorder and shortness of breath, 
as a result of exposure to ionizing radiation for purposes of 
accrued benefits.

6.  Entitlement to service connection for a gastrointestinal 
disorder other than adenocarcinoma of the stomach, to include 
uncontrollable bowels, as a result of exposure to ionizing 
radiation for purposes of accrued benefits.

7.  Entitlement to service connection for a headache disorder 
as a result of exposure to ionizing radiation for purposes of 
accrued benefits.

8.  Entitlement to service connection for a skin disorder as 
a result of exposure to ionizing radiation for purposes of 
accrued benefits.

9.  Entitlement to service connection for a urinary bladder 
disorder as a result of exposure to ionizing radiation for 
purposes of accrued benefits.

10.  Entitlement to an effective date earlier than February 
16, 1996, for the award of service connection for post-
traumatic stress disorder (PTSD) for purposes of accrued 
benefits.  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from  December 1943 to August 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on February 16, 
2007, which vacated a June 2004 Board decision as to the 
service connection matters at issue and remanded the case for 
additional development.  These issues initially arose from a 
January 1998 rating decision by the Cleveland, Ohio Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The June 2004 Board decision, in pertinent part, also granted 
entitlement to service connection for PTSD and in a July 2004 
rating decision the RO established a 10 percent rating 
effective from February 16, 1996.  In a September 2006 rating 
decision the RO granted an increased 100 percent rating for 
PTSD effective from February 16, 1996, based upon clear and 
unmistakable error.  The issues of entitlement to an 
effective date from December 27, 1995, for the award of 
service connection for PTSD and an effective date earlier 
than December 27, 1995, for purposes of accrued benefits were 
subsequently perfected for appellate review.  The Board finds 
the effective date issue is more appropriately stated as 
listed on the title page of this decision.

The issues on appeal of entitlement to service connection for 
purposes of accrued benefits are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the earlier effective date issue on appeal was 
obtained.

2.  A January 1952 decision that denied service connection 
for psychoneurosis, a March 1952 that established service 
connection for chronic pyelonephritis with urethritis, and an 
October 1985 Board decision that denied reopening a service 
connection claim for a psychiatric disorder are final.

3.  The evidence of record shows that on December 27, 1995, 
VA received the veteran's application to reopen a claim for 
entitlement to service connection for a nervous disorder and 
that this statement was subsequently construed as raising a 
claim for entitlement to service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date for the award of service 
connection for PTSD from December 27, 1995, but no earlier, 
have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in September 
2006.  The Board finds that all identified and authorized 
records relevant to the earlier effective date matter on 
appeal have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations, and to move forward with the claim would not 
cause any prejudice to the appellant.

Earlier Effective Date Claim

The effective date for an award of disability compensation 
based on an original claim for direct service connection, if 
the claim is received within one year after separation from 
service, shall be the day following separation from active 
service or the date entitlement arose; otherwise, and for 
reopened claims, it shall be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.400 (2007).  Under VA law there is no basis for a 
freestanding earlier effective date claim from matters 
addressed in a final rating decision.  See Rudd v. Nicholson, 
20 Vet. App. 296 (2006).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.151(a) (2007).  VA regulations also provide 
that the terms claim and application mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Board, however, is not required to conjure up 
issues that were not raised by an appellant.  See Brannon v. 
West, 12 Vet. App. 32 (1998).  The Court has also held that 
the fact the appellant had previously submitted claim 
applications, which had been denied, is not relevant to the 
assignment of an effective date based on a current 
application.  Washington v. Gober, 10 Vet. App. 391, 393 
(1997).  

Generally, Board decisions are final from the stamped mailing 
date on the face of the decision, unless reconsideration is 
ordered, the decision is revised because of CUE, or a timely 
notice of appeal is received by the Court.  38 C.F.R. 
§ 20.1100 (2007).  A determination on a claim by the agency 
of original jurisdiction of which the claimant is properly 
notified is final if an appeal is not perfected.  38 C.F.R. 
§ 20.1103 (2007).  A determination by the agency of original 
jurisdiction affirmed by the Board is subsumed by the final 
Board determination.  38 C.F.R. § 20.1104 (2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "where an RO renders a 
decision on a veteran's claim for benefits but fails to 
address one of the claims, that decision is final as to all 
claims; the RO's failure to address the implied claim 'is 
properly challenged through a [clear and unmistakable error] 
motion,' not a direct appeal."  DeShotel v. Nicholson, 457 
F.3d 1258 (2006) (quoting Andrews v. Nicholson, 421 F.3d 
1278, 1283 (2005)).  

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(2007).  The essence of a claim of CUE is that it is a 
collateral attack on an otherwise final rating decision by a 
VA Regional Office.  Smith v. Brown, 35 F. 3d 1516, 1527 
(Fed. Cir. 1994).  As such, there is a presumption of 
validity which attaches to that final decision, and when such 
a decision is collaterally attacked, the presumption becomes 
even stronger.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  
Therefore, a claimant who seeks to obtain retroactive 
benefits based on CUE has a much heavier burden than that 
placed upon a claimant who seeks to establish prospective 
entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. 
App. 228, 231 (1991); see also Berger v. Brown, 10 Vet. App. 
166, 169 (1997) (recognizing a claimant's "extra-heavy 
burden" of persuasion before the Court in a claim of CUE).

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 
Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).  
Similarly, broad brush allegations of "failure to follow the 
regulations" or 'failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Id.  Additionally, 
the Court held that VA's breach of its duty to assist cannot 
form a basis for a claim of clear and unmistakable error.  
Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

Effective dates are assigned from the date which benefits 
would have been payable if the corrected decision had been 
made on the date of the reversed decision.  38 C.F.R. 
§ 3.400(k).  The Federal Circuit has held that a breach of a 
duty to assist cannot constitute CUE and that even a "grave 
procedural error" does not render a decision of VA non-
final.  Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2002).  

In this case, in her November 2006 substantive appeal the 
appellant contends that a January 1952 rating decision 
denying service connection for psychoneurosis did not become 
final because of VA medical evidence added to the record in 
March 1952.  Alternatively, she claims that correspondence 
dated December 27, 1995, should be accepted as the date of 
claim for the award of service connection for PTSD.  The 
appellant has made no specific claims as to CUE in an October 
1985 Board decision.

VA records show that a January 1952 decision denied service 
connection for psychoneurosis.  The veteran was notified of 
this action and his appellate rights by correspondence dated 
January 28, 1952.  On March 14, 1952, a VA special genitor-
urinary examination report was received noting, among other 
things, that the veteran "had been intensely nervous which 
may be greatly related to his urinary frequency."  A March 
1952 rating decision established service connection for 
chronic pyelonephritis with urethritis, but made no reference 
as to comments concerning nervousness.  On March 25, 1952, 
the veteran was notified of this rating decision and of his 
appellate rights.  There is no evidence of a timely notice of 
disagreement having been received from either of these 1952 
rating decisions.  In an October 1985 decision the Board 
denied reopening the veteran's service connection claim for a 
psychiatric disorder.

On December 27, 1995, the record shows VA received the 
veteran's application to reopen a claim for entitlement to 
service connection for a nervous disorder.  In February 1996, 
the veteran submitted a notice of disagreement from a 
January 1996 rating decision that denied reopening a service 
connection claim for a nervous disorder.  A statement of the 
case was issued and the veteran perfected the appeal in March 
1996.  The RO deferred the issue of entitlement to service 
connection for PTSD in a March 1996 rating decision and 
denied entitlement to service connection for PTSD in August 
1996.  In a September 1996 supplemental statement of the case 
the RO included the PTSD issue as part of the service 
connection issue on appeal for a nervous disorder.  Service 
connection was subsequently established in a June 2004 Board 
decision.

Based upon the evidence of record, the Board finds VA 
received correspondence from the veteran on December 27, 
1995, and that this statement was subsequently construed as 
raising a claim for entitlement to service connection for 
PTSD.  There were no statements raising a specific claim for 
PTSD on February 16, 1996, and the November 1996 VA 
examination report clearly indicates the veteran's chronic 
PTSD was functionally disabling in the current and past year.  
Therefore, an earlier effective date from December 27, 1995, 
is warranted.

The appellant claims an effective date earlier than December 
27, 1995, is warranted because of a non-final January 1952 
rating decision due to the receipt of additional evidence.  
Applicable VA law in January 1952 provided that decisions did 
not become final until the expiration of the appeal period 
and that evidence received prior to that time would be 
considered by the agency of original jurisdiction with an 
appropriate determination.  38 C.F.R. § 200(e) (1949).  The 
Board also notes that the appellant's claims may be construed 
as asserting CUE in the March 1952 rating decision in failing 
to adjudicate the issue of entitlement to service connection 
for a nervous disorder as secondary to a service-connected 
disability.  

The Board finds, initially, that the appellant's claim for an 
effective date earlier than December 27, 1995, must be denied 
because the assertions of a non-final rating decision or a 
pending unadjudicated or erroneous secondary service 
connection claim from 1952 are moot as a result of the 
October 1985 Board decision.  The issue of whether new and 
material evidence to reopen a service connection claim for a 
variously diagnosed psychiatric disorder was denied at that 
time based upon a review of the entire record to include the 
March 1952 VA examination report identified as the basis for 
the appellant's present claims.  The Board also finds that 
the appellant has made no specific claims of error in the 
Board's October 1985 decision and that none are apparent upon 
appellate review.  

The Board further notes that, while the March 1952 VA special 
genitor-urinary examination report may be construed as 
questioning a possible relationship between the veteran's 
nervousness and his urinary frequency, the examiner's 
comments do not demonstrate a clear or "undebatable" 
opinion identifying a chronic psychiatric disorder that would 
have manifestly changed the outcome of the 1952 decision.  In 
fact, it is unclear whether the examiner was relating the 
veteran's urinary frequency to his nervousness or relating 
his nervousness to his urinary frequency.  There is no 
indication, however, that the examiner considered the 
symptoms of nervousness to be a chronic psychiatric disorder.  
Therefore, the Board finds an effective date from December 
27, 1995, but no earlier, for the award of service connection 
for PTSD is warranted.


ORDER

Entitlement to an effective date from December 27, 1995, but 
no earlier, for the award of service connection for PTSD for 
purposes of accrued benefits is granted, subject to the 
regulations governing the payment of monetary awards.


REMAND

As noted above, there has been a significant recent change in 
VA law.  A review of the record shows the appellate was not 
notified of the evidence necessary to substantiate her 
remaining service connection claims for purposes of accrued 
benefits.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Therefore, the Board finds appropriate action should be taken 
to ensure adequate VCAA notice as to all elements of these 
claims are provided.  

The revised VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  Generally, VA medical 
records are held to be within VA control and are considered 
to be a part of the record.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

In this case, the record shows the veteran reported he had 
been treated at VA medical facilities in Chillicothe, Ohio, 
in the 1980's and that a review of the referenced treatment 
dates indicates additional pertinent VA medical records may 
be available.  Therefore, the Board finds additional 
development is required prior to appellate review.

Accordingly, these matters are REMANDED for the following:

1.  The appellant must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate her remaining claims, (2) of 
the information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that she is expected to 
provide, and (4) to request or tell her 
to provide any evidence in her possession 
that pertains to the claims.  These 
notice requirements are to be applied to 
all elements of the claim.  

2.  Appropriate action should be taken to 
obtain all pertinent treatment reports 
associated with the veteran's VA medical 
treatment in Chillicothe, Ohio, in the 
1980's.  

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the appellant should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.


 Department of Veterans Affairs


